department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil code dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest additionally in response to your request we granted you an additional two weeks to file a protest since we did not receive a protest within the requisite days or the extended period the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uil code legend corporation o l a o w state taxing authority newspaper dear contact person identification_number contact number fax number employer_identification_number d u n t n n i n r n i n we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you filed your articles of incorporation the articles under the nonprofit corporation laws of state on date your articles state that you are organized exclusively for sec_501 purposes your specific purposes are t o own and operate a general hospital or hospitals to operate said hospital or hospitals exclusively for charitable scientific or educational_purposes as set forth under the provisions of sec_501 of the internal_revenue_code of as amended your bylaws provide that your primary purpose shall be operation of hospital in city which shall also be the principal_place_of_business in your narrative description you stated you have been formed to provide relief to the poor distressed and underprivileged you stated we developed one program in furtherance of our purpose we further our purpose under this program by owning and operating a rural general acute care hospital with a critical access designation for hospitals you intended to purchase and operate hospital you indicated you have opened escrow to purchase hospital and signed a purchase agreement specifically you stated we signed a purchase agreement on date and opened escrow to purchase hospital located in city escrow is scheduled to close on or before date you did not provide a copy of this purchase agreement or any support for an agreement to close on or before date you state corporation currently doesn’t own a hospital we are trying to purchase the city owned hospital in city the hospital is built on city owned land and blm land in order for the city of city to convey title of the blm land to the purchaser the purchaser has to be a nonprofit c tax exempt_corporation enclosed in our letter to you was a news article from the website for newspaper the article stated generally that the arrangement for corporation to purchase hospital will no longer occur the article also stated that city is communicating with an alternate party to purchase hospital when asked whether acquisition of the hospital is still possible and how your future plans have changed for acquiring and operating a hospital or other operations you stated you replied t he hospital currently hasn't been sold when corporation receives its funding and the blm bureau of land management certificate of approval corporation will submit its asset purchase agreement to the board_of hospital trustees and the city council of the city for their approval of the purchase agreement there is no statement as to where you will receive your funding to purchase the hospital there are no documents in your application or your responses to our requests for more information that show your current activities when asked to provide your website you stated that corporation still doesn’t have a website you were also asked to provide any proposed recruitment incentive policies and any other incentives offered to physicians you indicated that o nce all definitive agreements are executed by corporation and the city of city corporation's board_of directors will immediately meet with the hospital administration and retain a healthcare attorney firm to craft and approve a physician recruitment policy for the hospital administration to follow you were asked to explain the role your board has in setting recruitment incentive policies and what steps your board will take to ensure such recruiting practices are consistent with your exempt purposes you stated corporation does not have any proposed recruitment incentive policy the governing board will decide its recruitment incentive policy after corporation retains a healthcare attorney then you state ojther recruitment incentives could be a percentage of student_loan repayment b a percentage of relocation expenses and possibly some sort of medical directorship for services rendered before any incentive policies are adopted the governing board would be advised from its health care attorney none of the proposed policies are accompanied by resolutions or minutes from meetings of your board you provided a proposed policy for determining salaries of employees a financial assistance plan treatment of patients without apparent ability to pay implementation of the community health needs assessment and provision of charity care law sec_501 of the code describes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section fails to meet either the organizational_test or the operational_test it is not exempt if an organization sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in evaluating whether a nonprofit_hospital qualifies as an organization described in sec_501 of the code revrul_69_545 c b compares two hospitals the first hospital discussed is controlled by a board_of trustees composed of independent civic leaders in addition the hospital maintains an open medical staff with privileges available to all qualified physicians it operates a full-time emergency room open to all regardless of ability to pay and it otherwise admits all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare in contrast the second hospital is controlled by physicians who have a substantial economic_interest in the hospital this hospital restricts the number of physicians admitted to the medical staff enters into favorable rental agreements with the individuals who control the hospital and limits emergency room and hospital admission substantially to the patients of the physicians who control the hospital revrul_69_545 notes that in considering whether a nonprofit_hospital is operated to serve a private interest the service will weigh all the relevant facts and circumstances in each case including the use and control of the hospital the revenue_ruling concludes that the first hospital continues to qualify as an organization described in sec_501 of the code and the second hospital does not because it is operated for the private benefit of the physicians who control the hospital revrul_83_157 1983_2_cb_94 held that a nonprofit_hospital identical to the hospital in revrul_69_545 except it did not operate an emergency room can still qualify under sec_501 of the code if other significant factors establish that it operates exclusively to benefit the community as a whole revproc_2013_9 r b sec_4 states that exempt status may be recognized in advance of an organization’s operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the internal_revenue_service the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling in 326_us_279 the supreme court held that a trade_association did not qualify for exemption because it had an underlying commercial motive that distinguished its educational program from the type in so holding the court ruled that the presence of a single non- provided by a university exempt_purpose if substantial in nature destroys an organization's basis for tax exemption regardless of the number or importance of that organization’s truly exempt purposes in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court found that the actual purposes displayed in the administrative record supported the conclusion of the irs if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the applicant for tax exempt status under sec_501 of the code has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 of the code control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in 74_tc_531 the tax_court stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 in peoples prize v commissioner t c memo petitioner provided only generalizations in response to repeated requests by respondent for more detail on prospective activities such generalizations did not satisfy the court that petitioner qualifies for the exemption analysis you have not met your burden_of_proof that you are formed to serve a purpose as described in sec_501 of the code to qualify for exemption as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations exemption from federal income_taxation is not a right it is a matter of legislative grace that is strictly construed 70_fedclaims_782 the burden is on the applicant to prove that it is entitled to exempt status id an applicant must prove that it is organized and operated exclusively for exempt purposes and not for the private benefit of its creators designated individuals or organizations controlled by such private interests sec_1_501_c_3_-1 of the regulations according to your articles of incorporation you organized to own and operate a hospital you do not own or operate a hospital you have not provided any documentation of current activities that allow a conclusion that you are operated for any exempt_purpose you have the burden of providing sufficient documentation or other substantive information regarding your activities and operations which would establish entitlement to tax exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 of the code exempt status may be denied based solely on the applicant's failure to describe in adequate detail how it will satisfy the operational_test an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws bubbling well t c pincite as the court stated in new dynamics foundation ijt is well- accepted that in initial qualification cases gaps in the administrative record are resolved against the applicant seeking exempt status fed ci pincite if this was not the case the result would be to encourage taxpayers to play a tight-lipped form of ‘cat and mouse’ with the service's information requests id when asked to provide a website you responded that you don't have one yet when asked for your recruitment incentive policies you replied that you don't have them yet but after purchase of hospital you will hire a healthcare attorney and then submit policies to your board_of directors and inferences can be drawn that are adverse to a taxpayer revrul_69_545 supra notes that in considering whether a nonprofit_hospital is operated to serve a private interest the service will weigh all the relevant facts and circumstances in each case and this burden requires an applicant seeking exempt status to provide sufficient information to make an informed decision the application must include details figures and documentation to support the informed decision see 74_tc_846 you stated that your only purpose will be to own and operate hospital when presented with a statement from newspaper that you will be unable to purchase hospital you replied when corporation receives its funding and the blm certificate of approval corporation will submit its asset purchase agreement to the board_of hospital trustees and the city council of the city of city for their approval of the purchase agreement you neither provided a description of how you would obtain funding nor denied that you would be unable to purchase hospital the information you provided in your application and letters do not provide enough facts and circumstances to make an informed decision about your ability to achieve funding to purchase hospital the mere prospect or desire to purchase hospital does not meet the burden required the facts and circumstances do not support a reasonable conclusion that you will own or operate hospital if you do not own or operate a hospital you cannot fulfill your one program in furtherance of your purpose revrul_83_157 supra provides that a hospital lacking a common element of an exempt hospital in that case one that was lacking an emergency room can still qualify under sec_501 if other significant factors establish that it operates exclusively to benefit the community as a whole you indicated you are dedicated to providing care to the poor distressed and underprivileged any community benefit provided to the poor distressed and underprivileged is entirely contingent on your owning and operating hospital you indicated that you had entered escrow and signed a purchase agreement you did not provide a copy of the purchase agreement or documents supporting the transaction and you did not explain why the transaction did not occur by the purported deadline if such disclosure is not made the logical reference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 bubbling well church of universal love t c pincite the absence of a clear plan to achieve funding to purchase hospital or an explanation why the previous purchase was unsuccessful demonstrates a lack of sufficient detail to permit a conclusion that your organization will clearly meet its requirements for exemption an organization is operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code and if not more than an insubstantial part of its activities furthers a non- exempt_purpose see better business bureau u s pincite you have provided a statement of your exempt_purpose and that you will adopt employee recruitment policies community health needs assessments financial assistance plans and charity care plans however you also stated that you will only do so after you have purchased hospital and hired a healthcare attorney these are prospective policies for which you have not provided any indication of implementation such as a resolution or minutes from meetings of the board_of directors it engages although you provide that you plan to satisfy the requirements of exemption after you have purchased the hospital and have hired an attorney you have failed to provide details that you will operate to fulfill a charitable purpose as described in sec_501 of the code revproc_2013_9 supra does provide that you can be granted exempt status in advance of operations but you must provide information that satisfies the inquiries that lead to a conclusion that you will be able to perform your exempt purposes instead you have provided a contingent purpose and community benefit but have only made general statements as to how you will achieve this purpose or benefit you stated that you will purchase and operate a hospital but have not provided how you will achieve funding to do so such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize 87_tcm_813 a mere statement that your activities will be in furtherance of your exempt purposes is insufficient the burden is on the applicant to establish that it is operated to serve one or more exempt purposes harding hospital inc f2d pincite and sec_1_501_c_3_-1 of the regulations revproc_2013_9 supra specifically states receipts of the activities in which it the organization must fully describe all expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated nature of contemplated expenditures sources of where the organization cannot demonstrate to the satisfaction of the internal_revenue_service the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling and the you have not established a factual basis for your exemption and have not demonstrated that you have met the burden_of_proof that you are exclusively operated for tax exempt purposes under sec_501 of the code conclusion you have not met your burden of proving that you qualify for tax exempt status therefore it is our conclusion that you have not established that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t nca-534-1 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter i you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director rulings and agreements
